MEMORANDUM **
Israel Padilla Castoreña, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals (“BIA”) order summarily affirming an immigration judge’s (“IJ”) order denying Padilla Ca-storeña voluntary departure. We dismiss the petition for review.
Padilla Castorena’s sole contention before this court is that the IJ improperly denied him voluntary departure for lack of good moral character. We lack jurisdiction to review this contention because Padilla Castoreña failed to raise it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining exhaustion of administrative remedies is jurisdictional).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.